
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 97
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2006
			Mr. Grassley (for
			 himself, Mr. Salazar,
			 Mr. Lugar, Mr.
			 Harkin, Mr. DeWine,
			 Mr. Obama, Mr.
			 Hagel, Mr. Dorgan,
			 Mr. Coleman, Mr. Kerry, Mr.
			 Talent, Mr. Nelson of
			 Nebraska, Mr. Thune,
			 Ms. Cantwell, Mr. Kohl, and Mr.
			 Johnson) submitted the following concurrent resolution; which was
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that it is
		  the goal of the United States that, not later than January 1, 2025, the
		  agricultural, forestry, and working land of the United States should provide
		  from renewable resources not less than 25 percent of the total energy consumed
		  in the United States and continue to produce safe, abundant, and affordable
		  food, feed, and fiber.
	
	
		Whereas the United States has a quantity of renewable
			 energy resources that is sufficient to supply a significant portion of the
			 energy needs of the United States;
		Whereas the agricultural, forestry, and working land of
			 the United States can help ensure a sustainable domestic energy system;
		Whereas accelerated development and use of renewable
			 energy technologies provide numerous benefits to the United States, including
			 improved national security, improved balance of payments, healthier rural
			 economies, improved environmental quality, and abundant, reliable, and
			 affordable energy for all citizens of the United States;
		Whereas the production of transportation fuels from
			 renewable energy would help the United States meet rapidly growing domestic and
			 global energy demands, reduce the dependence of the United States on energy
			 imported from volatile regions of the world that are politically unstable,
			 stabilize the cost and availability of energy, and safeguard the economy and
			 security of the United States;
		Whereas increased energy production from domestic
			 renewable resources would attract substantial new investments in energy
			 infrastructure, create economic growth, develop new jobs for the citizens of
			 the United States, and increase the income for farm, ranch, and forestry jobs
			 in the rural regions of the United States;
		Whereas increased use of renewable energy is practical and
			 can be cost effective with the implementation of supportive policies and proper
			 incentives to stimulate markets and infrastructure; and
		Whereas public policies aimed at enhancing renewable
			 energy production and accelerating technological improvements will further
			 reduce energy costs over time and increase market demand: Now, therefore, be
			 it
		
	
		That it is the sense of Congress that
			 it is the goal of the United States that, not later than January 1, 2025, the
			 agricultural, forestry, and working land of the United States should provide
			 from renewable resources not less than 25 percent of the total energy consumed
			 in the United States and continue to produce safe, abundant, and affordable
			 food, feed, and fiber.
		
